Mr. Justice Phillips delivered the opinion of the court: The Peoples Bank and Trust Company of Rockford, Illinois, a corporation, was duly appointed executor under the last will and testament of Sarah Ann Winn, who died testate in Winnebago county, Illinois, November 28, A. D. 1919. The entry of an order was made in due time and assessing the inheritance tax, which was paid by the executor. Later on, a re-hearing was shown by the records and other evidence that the executor had paid the State an excess on said taxes to the amount of $498.22, and an order made by the court ordering a refund of said sum erroneously paid. The Attorney General in writing consents to this and a claim of $498.22 is accordingly awarded claimant.